  Case 1:20-cv-00725-RGA Document 4 Filed 06/23/20 Page 1 of 2 PageID #: 24




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

In re:                             :
                                   :           Chapter 11
SAMSON RESOURCES CORP.,            :
                                   :           Case No. 15-11934 (BLS)
                      Debtors.     :
__________________________________ :
                                   :
DIANE S. JONES,                    :
                                   :
                      Appellant,   :
                                   :
     v.                            :           C. A. No. 20-725-RGA
                                   :
SAMSON RESOURCES CORP.,            :           Adv. Pro. No. 19-50381 (BLS)
                                   :
                      Appellee.    :


                                 RECOMMENDATION

             At Wilmington this 23rd day of June, 2020.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, Magistrate Judge Thynge reviewed the Memorandum Order of

the Honorable Brendan L. Shannon dated May 26, 2020 to determine the

appropriateness of mediation in this matter. The Notice of Appeal was docketed on

June 1, 2020.

             WHEREAS, as a result of the above screening process, the Memorandum

Order addresses issues that are not amenable to mediation and mediation at this stage

would not be a productive exercise, a worthwhile use of judicial resources nor warrant

the expense of the process.
  Case 1:20-cv-00725-RGA Document 4 Filed 06/23/20 Page 2 of 2 PageID #: 25




             WHEREAS, if no objections are filed to this Recommendation and the

Court affirms this Recommendation, a scheduling order for briefing will need to be

entered.

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties are advised they may file objections to this Recommendation pursuant to 28

U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            2
